DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6, 10, 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Aalto et al. (US 2017/0009144) or, in the alternative, under 35 U.S.C. 103 as obvious over Aalto et al. (US 2017/0009144)
In regards to claims 1 – 3, 6, 10, 11Aalto teaches paraffinic composition (title).  The composition can have fractions with IBP (initial boiling point) at 288.9ºC and FBP (final boiling point or distillation end point) at 306.8ºC, kinematic viscosity at 100ºC (Kv100) of 1.416 mm2/s (cSt), flash pint of 145ºC and aniline point of 99.5ºC in one embodiment which meets the claimed limitations [0074, Table 12].  The fluid meets all limitations of the claims and would be fully capable of providing the intended use as a refrigerating oil, and thus the claims are anticipated or at least obvious.
In regards to claim 3, Aalto teaches the composition, wherein in one embodiment, the IBP is 188.2ºC and the FBP is 300.9ºC, thus, using linear regression, T95 would be calculated to be about 295ºC, and the difference between IBP and T95 is about 107ºC [0074, Table 12]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roby et al. (US 2006/0172898)
In regards to claims 1 – 5, 10 – 12, Roby teaches lubricating oil composition having a kinematic viscosity at 100ºC (Kv100) of from about 2 to about 9.3cSt [0013].  The Kv100 of .
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 10,647,937)
In regards to claim 1, Kuroda teaches mineral base oil having kinematic viscosity at 100C (Kv100) of 1 mm2
In regards to claim 2, Kuroda teaches the composition with T10 of preferably from 250ºC to 305ºC and T90 of preferably from 320 to 365ºC which provides a regression analysis calculated T70 of about 287.5ºC to about 340ºC which overlaps the claimed range
In regards to claims 3, 4, Kuroda teaches the composition having broad ranges of each distillation temperature of greater than 40ºC and thus the difference between T95 and the initial boiling point, or T90 and the end point would overlap the claimed ranges.
In regards to claim 5, Kuroda teaches the composition and T10 ranging from 250ºC to 305ºC and T90 ranging from 320ºC to 365ºC, thus providing a regression analysis calculated endpoint of up to about 380ºC, which is close to 390ºC as to make it obvious.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In regards to claims 6 – 16, Kuroda teaches the composition having the claimed limitations as previously discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771